Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 1 of 18

DEPOSITION OF MATTHEW SAMIDA

 

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
--000--

ANNICE EVANS, individually and )
as Successor in Interest to )
Decedent ANGEL RAMOS; DANTE )
RAMOS, in his individual )
capacity; PHILLIP WILSON-VAUGHN, )
in his individual capacity; )
LEANN SANCHEZ, in her individual)
capacity; DARCEL LEWIS, in his )
individual capacity; D.W., by )
and through his Guardian Ad )
Litem, CARITA WILSON; and ALICIA)
SADDLER, individually and as )
Guardian Ad Litem for minor )

GeWey ) CASE NO:

Plaintiffs, ) 221 7-cv=-01619-TLN-AC
vs. )
)
CITY OF VALLEJO; a municipal )
corporation; ZACK JACOBSEN, )
Police Officer for the City of )
Vallejo; and DOES 1-50, )
individually and in their )
official capacities as Police )
Officers for the City of )
Vallejo, inclusive, )
Defendants. )
) CERTIFIED COPY

 

DEPOSITION OF OFFICER MATTHEW SAMIDA

MONDAY, SEPTEMBER 24, 2018

REPORTED BY: ANGELICA R. GUTIERREZ, CSR NO. 13292

 

 

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)
3

14

1S

16

17

18

24

20

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 2 of 18

DEPOSITION OF MATTHEW SAMIDA

 

INDE X
EXAMINATION BY: PAGE
MS. NOLD 6

~=-G00-=
Appearance Page 3
Index of Exhibits 4
Location 5
Declaration of Witness 47
Reporter's Certificate 48
Witness Letter 49
Deposition Errata Sheet 50
Unsigned Transcript Si
Attorney's Notes DZ

--900--

 

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
L3

14

15

Lo

17

La

24

20

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 3 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

BY:

APPEARANCES:

FOR THE PLAINTIFFS:

LAW OFFICES OF JOHN L. BURRIS
Airport Corporate Centre

167TT

Oakport Street, Suite 1120

Oakland, California 94621

(510)

BY?

CITy
CITY

839-5200

MELISSA NOLD, ATTORNEY AT LAW

FOR THE DEFENDANTS:

OF VALLEJO
ATTORNEY'S OFFICE

555 Santa Clara Street
Vallejo, California 94590

(707)

648-4388

KATELYN KNIGHT, DEPUTY CITY ATTORNEY

=-=—900-=

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
is

14

13

16

L/

20

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 4 of 18

DEPOSITION OF MATTHEW SAMIDA

 

INDEX OF EXHIBITS

(NONE WERE MARKED)

-—900-—

 

 

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)
13

14

15

16

17

21

22

23

24

29

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 5 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

Pursuant to Notice of Taking Deposition and on
Monday, September 24, 2018, commencing at the hour of
10:10 a.m., thereof, at the Law Offices of John L. Burris,
7677 Oakport Street, Suite 1120, Oakland, California,
before me, ANGELICA R. GUTIERREZ, CSR No. 13292, a
Certified Shorthand Reporter and Deposition Officer of the

State of California, there personally appeared:

OFFICER MATTHEW SAMIDA,

1 1 a un hating Ran
Callecqd as a witness L AINCITEs, WilO NAVAING een

duly sworn by me, to tell the truth, the whole truth and

noting but the truth, testified as hereinafter set forth:

---000---

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 6 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

Re Yes.
Q. Okay. When you say "commotion," do you mean
like loud music, loud voices, screaming, what

specifically was the commotion, if you can recall?

A. Loud yelling and screaming. It sounded like
people pushing each other, maybe stomping of the feet

because of the physical pushing sort of thing.

Q. Okay. You referred to the area as a back
porch.

Was that porch area raised off the ground?

A. Yes, it was.

Q. Okay. Was it fair to say that it was
essentially the second floor?

A. Yes.

Q. To the best of your ability to estimate, how
far off the ground was the raised porch area?

By About 7, 8 feet.

Q. Okay. And this was a wooden raised structure
that was extending from the second floor of the home;
is that correct?

A. Correct.

Q. Okay. When you got there, the porch was above
you, correct?

A. Correct.

OF Okey DO you vecetl ar ne porch. had sany sort

20

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
~ Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 7 of 18

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

DEPOSITION OF MATTHEW SAMIDA

 

 

of railing around it like to prevent people from
walking off the edge and falling on the ground?

Ps Lt did. ) The vatling wasson the Srdewot the
house and the west end, south side of the porch.

Q. Okay. Can you describe what the railing was

A. It was wooden, and it had wooden slats,
vertical wooden slats, along with a horizonal top rail.

oO. Okay. And the wooden slats, approximately how
far apart were they?

A. Four or 5 inches maybe.

Oe Would it be accurate to describe the wooden
slats as being 4 to 5 inches away from one another, or
4 to 5-inches wide themselves?

A. A 4 to 5-inch gap between each slat. I don't
recall exactly how thick the pieces of wood were.

or Okay Ss Woula it be fair to say from your
vantage point that you could partially see through the

wooden railing at the places where the slats were not

located?
A. Yes:
OF It's pretty hard to describe those kind of

things for the record, but that's helpful.
A. it: reqlay is.
Oy Okay. Approximately, how high up did the

21

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page8of18

DEPOSITION OF MATTHEW SAMIDA

 

 

railing go, like the people that were there, could you
see them from the waist down, chest down, to the best
of your recollection?

A. I'm sorry. Do you mean the railing, or the
bottom of the patio?

fed Meaning like the railing. If a person was
standing on the porch, how much could you see
completely unobstructed?

AS That's kind of a hard question to answer
because obviously it changes with the angle of how
close to the railing and how close to the house they
were standing.

But if they were standing right next to the
railing, you could probably see maybe about waist up,
your belly button up. Depending on how tall they are,

I would say the railing was probably about 3, feet. tall s

Diy Okay. What were the lighting conditions on
the porch?

A. There was a light on, on the porch

Oa To your recollection, was this like a normal

bulb, was it like a flood light? Do you know what type

of light it was?

A. It was a normal lightbulb.
oO: Would it be fair to say that the porch was
dimly lit?

22

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) ox (408) 248-BUTLER (2885)

 
 

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 9 of 18

DEPOSITION OF MATTHEW SAMIDA

 

1 A. it definitely wasn’t dizi; like this room. It
2 was stilivs=

3 Ox Okay. From your own perspective, based on the
4 lighting, were you able to see the people on the porch
5 long enough to describe them, for example, like their
6 race, age, gender?
7 AS Not with just the Light oni the perch.
8 However, almost immediately after arriving on scene we
9 used our flashlights to illuminate the porch, which

10 allowed us to get a better view of everybody.

11 On Okay. .80-Gn ‘addicion “te Ehetporch Light,

12 everyone also had flashlights, or some officers had

13 flashlights available to help illuminate the scene?

14 A. COrPrect .

15 Q. From where you were located, I mean to

16 indicate prior to the tasing, do you recall there being
17 a tree obstructing your view to some degree?

18 A. Te GO.

19 O05 Okay. At some point, did you enter the yard

20 at 1722 Sacramento Street?

21 A. res.

22 QO. Okay. Was that before or after you had

23 deployed your taser?

24 A. Are you referring to the front side yard?

25 Q. Yes.

 

23

 

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)
11

12

13

14

LS

20

21

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 10 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

A. I'm going to say it was almost simultaneous.
It might have been either right before or right after,
maybe a second or two.

Ox Okay. So within a second or two of entering
into the yard, is that when the taser was deployed?

Bis 1esS4

O, Okay. When you first arrived, prior to
deploying your taser, do you recall observing what
Officer Jacobson was doing?

A. No. I know he was in close proximity. My
attention was on the patio with the subjects having
some sort of altercation.

O% Okay. When you say "close proximity," do you
mean close proximity to you or to the individuals?

A. To; me.

O' When you say "close proximity," do you mean
within 5 feet, 10 feet, 1 foot?

A. Wa i) ft ee

O. Okay. Can you please describe to me what you

observed that led you to tasing the young man on the

porch?
A. Sure. So like I stated earlier, I saw four
people on the porch. I saw a young male. I believe at

the time he was probably about 18 years old. He was a
thin build, but you could tell he had like an athletic

24

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248~-BUTLER (2885)

 
Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 11 of 18

14

15

16

17

18

19

20

21

22

23

24

25

DEPOSITION OF MATTHEW SAMIDA

 

 

build as well. I don't remember if he had a shirt on
or off. It was either like an undershirt/tank top or
no shirt at all, because I remember seeing his build.

But he seemed extremely upset. He was yelling
at somebody. It appeared he was yelling at somebody
inside the house. He just seemed extremely agitated,
kind of moving all around.

There was another male on the deck. I think
he was a little bit more of a heavy-set male. He
appeared older. I couldn't really tell what he was
doing. He seemed much more calm than the other younger
male.

Then there was also a female who was a
heavier-set female, and she also appeared a little bit
older, maybe late 20s, early 30s. She appeared to be
trying to calm the younger male down, and keep him away
from the house.

I remember at one point, the young male tried
walking towards the door to the house and the female
wrapped her arms around him and tried pulling him back
more towards the stairs away from the house.

At that point, the male was able to break free
and walk up to the doorway of the house. He was
yelling at whoever was inside the house. I could see
somebody standing there inside the doorway, and it

25

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

11

12

13

14

15

16

20

21

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 12 of 18

DEPOSITION OF MATTHEW SAMIDA

 

appeared he was trying to get that person to come out
and fight him, the young male.

The young male took a @blade stance, kind of a
generic fighting stance, and he had his hands balled in
fists and raised them up to his chest area. It looked
like he was trying to convince whoever was inside the
house to come out of the house and fight.

Q. Okay. At that point, you had opted to deploy
the taser; is that correct?

A. Well, before that we were attempting to get
their attention. These are flashlights that not only
illuminate it, but also kind of do like a sweeping
motion with our lights to try and get their attention.

There was some sort of light on the background
of the house. I also used my flashlight in a strobe
mode, which makes it flash really fast to try and get

their attention, as well as yelling at them, announcing

ourselves as police officers, and telling them to sto

fighting and to break it up.

Then it was at that point that I realized that
nobody on that deck showed any interest in following
our commands to stop fighting, and it appeared to me
that the young male was going to start a violent
physical altercation with somebody in the house.

Q. Okay. It's fair to say that you deployed your

 

26

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
12

13

14

15

16

17

18

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 13 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

house was Angel Ramos.

Once Angel Ramos came out of the house, do you
recall seeing him go to the man that you had tased and
punched him in the face?

A. I saw him come out of the house quickly, and
he didnt. dive-on him, -but he got over him. “1t: looked
like he was either kneeling over him or using his left
hand to prop himself up over the young man. It looked
like he was using his left hand to strike the young man

who I had tased --

Q. Okay.
A. == wih Gis xaight hand.
Q's It's fair to say that you saw the man come out

of the house and what appeared to be strike other man
with his right hand in the face?

A. VSS

Q. When you saw the young man appear to be struck
in the face, did you have your taser at that point, or
did you have your firearm out?
A. I had my taser out, and I was trying to switch
cartridges. I was trying to reload a new cartridge
into that taser while all this was occurring.

Q. Okay. At that point, do you recall if you
anticipated potentially pulling your taser again?

A. Yes.

32

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 14 of 18

DEPOSITION OF MATTHEW SAMIDA

 

DECLARATION OF WITNESS

I do solemnly declare under penalty of perjury,
under the laws of the State of California, that the

foregoing is my deposition under oath; that these are the

Xe)

Re
Oo

12

13

14

LS

16

17

18

23

24

25

this

 

questions

read same

In witness thereof,

day of

asked of me and my answers thereto;

’

20

and have made the necessary corrections,

I hereby subscribe my name

 

MATTHEW SAMIDA

--o00~=

that I have

additions, or changes to my answers that I deem necessary.

47

 

1659 Scott Blvd.,

Barbara J.Butler & Associates - Certified Court Reporters

Suite 15, Santa Clara, CA

95050 - (510)

83-BUTLER

(2885) or

(408)

248-BUTLER (2885)

 
©

=
oO

TZ

13

14

15

16

7

18

43

24

Zo

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 15 of 18

DEPOSITION OF MATTHEW SAMIDA

 

STATE OF CALIFORNIA )
) ss.
COUNTY OF CONTRA COSTA )

I, Angelica R. Gutierrez, a licensed Certified
Shorthand Reporter, duly qualified and certified as such
by the State of California;

That prior to being examined, the witness named in
the foregoing deposition was by me duly sworn to testify
to the truth, the whole truth, and nothing but the truth;

That the deposition was by me recorded
stenographically at the time and place first herein
mentioned, and the foregoing pages constitute a full,
true, complete and correct record of the testimony given
by the said witness;

That I am a disinterested person, not being in any
way interested in the outcome of said action, nor
connected with, nor related to any of the parties in said
action, or to their respective counsel, in any manner

whatsoever.
DATED: September 24, 2018

__/s/Angelica R. Gutierrez

 

ANGELICA R. GUTIERREZ, CSR No. 13292

 

48

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
WO

fai
©

12

13

14

15

16

17

18

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 16 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

WITNESS LETTER

TO: Officer Matthew Samida Date: 11.28.18
c/o KATELYN M. KNIGHT, Deputy City Attorney
City Attorney's Office Depo: 09.24.18
555 Santa Clara Street30 Ref. #18092760

Vallejo, CA 94590
RE: Annice Evans, et al. v. City of Vallejo, et al.
Dear Officer Samida:

The transcript of your Deposition reported in the
above-captioned cause has been prepared and will be
available at this office for your inspection and signature
for a period of 30 days from the date of this letter.

Please contact our office between the hours of 9:30
a.m. and 5:00 p.m. Monday-Friday, to schedule an
appointment. Or, if you prefer, contact the attorney to
read, correct and sign the copy of your Deposition under
penalty of perjury.

mer hangaec neraccarty n

a
Read the tran ny cnanges necessary. iM

anr
Lite LLaIOCL

ipt making a
making any changes, please use the following guide:

1. DO NOT WRITE on the original transcript.

2. SIGN UNDER PENALTY OF PERJURY at the end of
the Deposition on the Declaration of Witness
Page.

3. List each change and reason for the change on
the Deposition Errata Sheet following this page.
Signature is required at the bottom of the
Deposition Errata Sheet.

4. Forward the signed Declaration of Witness Page
and signed Deposition Errata Sheet in addition
to a copy of this letter to:

Barbara J. Butler & Associates
Certified Court Reporters

P.O. Box 3508

Santa Clara, California 95055
(510) 832-8853 or (408) 248-2885

Upon receipt of items requested in this letter, I

will forward copies of same to all Counsel.

Sincerely,

/s/Barbara J. Butler
Barbara J. Butler, CSR

cc: All Counsel

49

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER(2885)

 
©

Re
oS

12

LS

14

15

L6

17

18

19

20

21

22

23

24

29

DEPOSITION OF MATTHEW SAMIDA

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 17 of 18

 

 

DEPOSITION ERRATA SHEET

RE: Annice Evans, et al. v. City of Vallejo, et al.

Depo: 09.24.18
Page No. Line No.

Change:

Ref. #18092760

 

Reason for change:

 

Page No. Line No.

Change:

 

Reason for change:

 

 

Page No. Line No.
Change
Reason for change:

 

Page No. Line No.

Change:

 

Reason for change:

 

Page No. Line No.

Change:

 

Reason for change:

 

Page No. Line No.

Change:

 

Reason for change:

 

Page No. Line No.

Change:

 

Reason for change:

 

 

 

MATTHEW SAMIDA

DATE

50

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

1

£2

13

14

15

16

17

3

19

20

AL

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-6 Filed 05/16/19 Page 18 of 18

DEPOSITION OF MATTHEW SAMIDA

 

 

UNSIGNED TRANSCRIPT

Upon completion of the foregoing transcript, the

witness was notified it was ready for signature, but the

deposition was not signed by the witness for the following

reason:

 

 

 

 

 

 

 

BARBARA J. BUTLER & ASSOCIATES

-=0O06==

SL

 

4
£

Barbara J.Butler & Associates - Certified Court Reporters

659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408)

248-BUTLER (2885)

 
